FINAL REJECTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In light of applicant’s amendment to independent claim 1 inserting the specifically claimed average molecular weight ranges for the polymeric polycarboxylic component, applicant’s use of the modifier limitation of: “a low molecular weight”, as set forth numerous times in dependent claims 9-10, is deemed to render the claims indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 4, 6, 9 and 38  are rejected under 35 U.S.C. 103 as being obvious over WO 2012/085830.
WO 2012/085830 teaches corrosion inhibition of metal surfaces (e.g. stainless steel) in contact with an aqueous medium, comprising adding to said aqueous medium a corrosion inhibiting amount of a composition comprising 1) hypochlorite, 2) a polyacrylate salt (e.g. sodium polyacrylate) corrosion inhibitor and 3) a calcium salt, wherein the combination results in synergism to reduce corrosion.  Applicant’s attention is drawn to WO 2012/085830’s method taught in Table 1 wherein a stainless steel coupon in an aqueous medium is contacted with anyone of the listed four corrosion inhibiting compositions comprising: 1) Acusol 445N (a sodium polyacrylate with a MW of 4500 g/mol) and 2) calcium chloride, such that the concentrations of Acusol 445N in said aqueous medium ranges from 1, 5, 50 and 200 ppm and the concentration of calcium chloride is 50 ppm. 
WO 2012/085830 further discloses the molecular weight of the corrosion inhibiting polyacrylate and its salts thereof, used in the invention is: “less than about 10,000, preferably less than about 7,000, and more preferably less than about 4,000.”., see page 11, lines 1-6. 
WO 2012/085830 differs from applicant’s claimed invention in that there is not a direct teaching (i.e. by way of a specific example) to applicant’s specifically claimed limitation of: “and wherein (1) the aqueous system comprises a calcium concentration less than 200 ppm of hardness, and the polymeric polycarboxylate has an average molecular weight of at least 4660 g, or (ii) the aqueous system comprises a calcium concentration from about 200 ppm to about 400 ppm of hardness, and the polymeric carboxylate has an average molecular weight from about 2000 g to about 2500 g.”, as set forth in independent claim 1.
It would have been obvious to one having ordinary skill in the art to use WO 2012/085830’s disclosure of wherein the molecular weight of the corrosion inhibiting polyacrylate and its salts thereof, used in the invention is: “less than about 10,000, preferably less than about 7,000, and more preferably less than about 4,000.”., see page 11, lines 1-6, as strong motivative to actually select a molecular weight for the polyacrylate corrosion inhibitor that would fall within applicant’s claimed molecular weight ranges of independent claim 1. This is especially true in light of WO 2012/085830’s disclosure set forth in Table 1 wherein a stainless steel coupon in an aqueous medium is contacted with anyone of the listed four corrosion inhibiting compositions comprising: 1) Acusol 445N (a sodium polyacrylate with a MW of 4500 g/mol) and 2) calcium chloride, such that the concentrations of Acusol 445N in said aqueous medium ranges from 1, 5, 50 and 200 ppm and the concentration of calcium chloride is 50 ppm. 
Applicant’s claim 1 limitation of: “and wherein (1) the aqueous system comprises a calcium concentration less than 200 ppm of hardness, and the polymeric polycarboxylate has an average molecular weight of at least 4660 g,” is just a little larger than the 4500 g MW of (Acusol 445 N sodium polyacrylate) used in the Table 1. Furthermore, applicant’s claimed average molecular weight of at least 4660 g falls directly within WO 2012/085830’s disclosure of wherein the molecular weight of the corrosion inhibiting polyacrylate can be within the range of less than about 10,000 and preferably less than about 7,000. 
It is not inventive to merely follow the direct suggestions of a prior-art reference. Outside a showing of unexpected and superior results, applicant’s claimed molecular weight ranges are not deemed to be patentable over WO 2012/085830’s disclosure. 

Allowable Subject Matter
Claims 12-13, 30, 32-36 and 39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The Examiner agrees with applicant’s arguments, filed with the amendment on 08/17/22, that WO 2012/085830 neither teaches nor suggests using the polyacrylate corrosion inhibitor in the form of its calcium salt. In the Non-Final office action, mailed 05/26/22, the Examiner mistakenly assumed that WO 2012/085830 disclosure on page 15, lines 4-9 to calcium succinate as a desirable calcium salt, read on applicant’s polymeric polycarboxylates in the form of their calcium salts. Mistakenly the Examiner assumed that calcium succinate was the calcium salt of a polysuccinate, but such is not the case. 
Also note that dependent claim 10 is also free of any prior-art rejection over WO 2012/085830 but it is subjected to an indefinite issue. 

Response to Arguments
Applicant's arguments filed 8/17/22 with the amendment have been fully considered but they are not persuasive for claims 1, 4, 6, 9 and 38 to be in allowance, but were persuasive for claims 10, 12, 30, 32-36 and 39. See the examiner comments above for details. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH DAVID ANTHONY whose telephone number is (571)272-1117. The examiner can normally be reached M-F: 10:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH D ANTHONY/           Primary Examiner, Art Unit 1764